Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
26, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00183-CV


  TRAVIS RAYMOND SMITH AND CORE DIRECTIONAL SERVICES,
                     LLC, Appellants

                                        V.

       MULTI-SHOT, LLC D/B/A MS ENERGY SERVICES, Appellee

                     On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-71757


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed February 12, 2015. On March 16,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Jamison, Busby and Brown.